Case 7:14-cr-00288-VB Document 27 Filed 06/04/20 Page 1 of 1

(28 At ecco ne icmac
J Po Netacununen vanes

| USDCSoNyY

ee

 

 

DOCUMENT
UNITED STATES DISTRICT COURT | eLECtRON
SOUTHERN DISTRICT OF NEW YORK [ mg, PONICALLY FILED
eo 0 ot x "tee A
DATE : Jaa
UNITED STATES OF AMERICA, Loe etLED: fe Joao
ORDER aie
Vv.
14 CR 288 (VB)
ANGEL LUIS DIAZ,
Defendant.
woe ~ ee a a tt X a

On June 3, 2020, defendant Angel Luis Diaz filed a motion for “compassionate release”
pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).. That statute contains an explicit exhaustion
requirement:

[T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
of the defendant after the defendant has fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier, may reduce the term of imprisonment. .
. if it finds that... extraordinary and compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c)(1)(A).

Defendant concedes he did not fully exhaust his administrative remedies under Section
3582 prior to filing the instant motion. The Court does not have the power to waive that
requirement. See, e.g., United States v. Ogarro, 2020 WL 1876300, at *3—5 (S.D.N.Y. Apr. 14,
2020); United States v. Roberts, 2020 WL 1700032, at *2 (S.D.N.Y. Apr. 8, 2020).

 

Accordingly, the motion is DENIED WITHOUT PREJUDICE to re-filing after the
administrative exhaustion requirement has been satisfied.

Chambers will mail a copy of this Order to defendant at the following address:

Angel Luis Diaz
Reg. No. 08441-069
FCC Coleman Low
P.O. Box 1031
Coleman, FL 33521

Dated: June 4, 2020
White Plains, NY SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
